Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141980                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 141980
                                                                   COA: 292170
                                                                   Wayne CC: 08-005327-FH
  KEVIN ALEXANDER PETTWAY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 16, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
           0228                                                               Clerk